Citation Nr: 0830296	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits on behalf of the appellant.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1991.  The appellant was (and claims she still is) 
the veteran's spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 special apportionment decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the appellant's 
request for apportionment of the veteran's nonservice-
connected pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Much of the information in the record is unclear and/or 
stale.  For example, the financial information provided by 
both the veteran and the appellant was submitted more than 
four years ago, in September 2004.  This appeal involves 
whether the appellant has financial need and whether an 
apportionment would create a hardship on the veteran.  In its 
January 2005 decision, the RO found that due to a retroactive 
payment to the appellant of benefits in the amount of 
$29,713.94, from the Social Security Administration (SSA), 
the appellant was not in need of support.  Although the 
appellant claims that the payment was immediately paid to 
creditors, no documentation of such payment(s) is included in 
the record.  Without current financial information, the Board 
can not reach a decision in this appeal.  Thus, a remand is 
necessary.  

In addition, although the veteran claimed that a divorce from 
the appellant became final in October 2004, no documentation 
to establish that appears in the record.  Moreover, June 2005 
correspondence between two attorneys appears to indicate that 
the veteran and the appellant were still negotiating a 
property settlement.  Thus, development is required as to 
when the divorce decree became final, if at all. 

The June 2005 correspondence between two attorneys (possibly 
divorce attorneys for the veteran and for the appellant) 
raises an inference that they may have reached a compromise 
as to a special apportionment.  38 C.F.R. § 3.451 (2007) 
(without regard to other provisions, where hardship is shown 
to exist, pension may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest).   The RO/AMC should also 
seek to obtain information about the possible compromise 
between the veteran and the appellant with respect to a 
special apportionment.  

The Board notes that because both the veteran and the 
appellant have an interest in this claim, both the veteran 
and the appellant should be contacted to provide the evidence 
necessary for a decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide current financial information, 
evidence of a final decree of divorce from 
the appellant, if any, evidence of any 
legal agreements between him and the 
appellant with respect to a special 
apportionment of his nonservice-connected 
pension, and/or any evidence to establish 
that an apportionment of his nonservice-
connected pension to the appellant would 
cause financial hardship. 

2.  Contact the appellant and ask her to 
provide evidence to support her 
apportionment request, to include current 
financial information, evidence of a final 
decree of divorce from the veteran, if 
any, evidence of any legal agreements 
between her and the veteran with respect 
to a special apportionment of his 
nonservice-connected pension, and evidence 
that she paid the retroactive benefits 
from the SSA to creditors.   

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue a 
supplemental statement of the case to both 
the veteran (and his representative, if 
any) and to the appellant (and her 
representative, if any).  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

